                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


PAULA WILLIAMS                         )
                                       )
     Plaintiffs,                       )                Case No.
                                       )          5:18-cv-530-JMH-MAS
v.                                     )
                                       )          MEMORANDUM OPINION
MIDLAND FUNDING, LLC and               )               AND ORDER
MIDLAND CREDIT MANAGEMENT,             )
INC.,                                  )
                                       )
     Defendants.                       )
                                       )

                                     ***

                            I.     INTRODUCTION


     This matter is before the Court upon Midland Funding, LLC,

and Midland Credit Management, Inc.’s (collectively, “Midland”)

motion for summary judgment [DE 17] and Plaintiff Paula Williams’

motions   to   withdraw   counsel    and   dismiss   the   matter   without

prejudice. [DE 23]. The Court having reviewed the motions, the

time for Williams to file a response to Midland’s motion for

summary judgment having lapsed, and the Court being otherwise

sufficiently advised, this matter is ripe for review.


                          II.    FACTS AND PROCEDURE


     Plaintiff Paula Williams filed a complaint in this Court on

September 13, 2018, alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. [DE 1]. Midland answered

                                      1
[DE 5] on October 8, 2018, and the matter proceeded through

discovery. On July 29, 2019, Midland filed a motion for summary

judgment on all of Williams’ claims [DE 17]. Pursuant to LR 7.1,

Williams had 21 days to respond. A day after the response deadline

passed, Williams’ counsel moved unopposed for an extension of time

to respond [DE 21]. This Court granted Williams’ motion for an

extension and ordered that she respond to Midland’s motion for

summary judgment by August 28, 2019. [DE 22 at 2, PageID #531].


     Instead of responding to Midland’s motion, on August 28,

2019, counsel for Williams filed a motion to dismiss and withdraw

counsel. [DE 23]. Counsel claim they have not been able to reach

Williams “despite their diligent and best efforts over the past

month.” [DE 23 at 1, PageID #532]. For the first time during this

litigation,   counsel   state   that   Williams’   phone   must   be

disconnected, that she has not answered text messages, that emails

were returned as undeliverable, and mail was forwarded to an

unknown address without any response. [Id.]. The attached letter

from counsel to Williams, however, was delivered to a forwarded

address just five days before they filed the motion at issue. [DE

23-1 at 2-4, PageID #538]. At no point does the letter mention the

potential dismissal of her case or her attorneys’ desire to

withdraw. [Id.].




                                 2
                           III. DISCUSSION

A.    Williams’ Motion to Dismiss


      Once a motion for summary judgment has been filed, this Court

may not grant a voluntary motion to dismiss unless the plaintiff

requests it and the Court finds the terms of dismissal to be

proper. Fed. R. Civ. P. 41(a)(2). Whether dismissal should be

granted is within the sound discretion of the district court.

Banque de Depots v. Nat’l Bank of Detroit, 491 F. 2d 753, 757 (6th

Cir. 1974). If a defendant will suffer plain legal prejudice as a

result of the dismissal, the district court should deny the motion

to dismiss. Grover by Grover v. Eli Lilly and Co., 33 F. 3d 716,

718 (6th Cir. 1994). To determine if legal prejudice would result,

the Court should consider the defendant’s efforts and expenses in

preparation for trial, excessive delay and lack of diligence in

the   plaintiff’s   prosecution   of    the   case,   an   insufficient

explanation for the need for dismissal, and whether the defendant

has filed a motion for summary judgment. Id. (citing Kovalic v.

DEC Int’l, Inc., 855 F. 2d 471, 473 (7th Cir. 1988)).


      The Court has no indication that Williams requested to dismiss

this matter. Counsel for Williams claims she has been unreachable

for at least a month, and there is no indication that counsel

considered dismissal or consulted with her about it before filing

their motion on August 28, 2019. As of August 20, 2019, counsel


                                    3
planned   instead   to   respond   to   Midland’s   motion   for   summary

judgment.


     Additionally, Midland has incurred significant expense to

defend the ongoing litigation, which has consisted of multiple

delays and has lacked diligent prosecution. [See DE 24 at 7, PageID

#549]. Moreover, a motion for summary judgment has been pending in

the case for a month. Considering the facts stated above and the

timeline of this matter, this Court is not persuaded by the

explanation for need of dismissal of this action without prejudice.

Thus, pursuant to Fed. R. Civ. P. 41(a)(2), this Court denies

Williams’ Motion to Dismiss Without Prejudice.


B.   Motion to Withdraw Counsel

     District courts have broad discretion to determine whether

and under what terms to allow an attorney to withdraw as counsel

of record. McGraw-Hill Global Education, LLC v. Griffin, 2015 WL

9165965, at *1 (W.D. Ky. 2015) (citing Brandon v. Blech Counsel,

560 F. 3d 536, 537 (6th Cir. 2009)). Courts in the Sixth Circuit

follow applicable local rules and the Model Rules of Professional

Conduct to guide those determinations. Brandon, 560 F. 3d at 538.

Under the Eastern District of Kentucky’s local rules, counsel may

withdraw from a case only if:


     (a) The attorney files a motion, his or her client
     consents in writing, and another attorney enters his or
     her appearance; or (b) The attorney files a motion,

                                    4
       certifies the motion was served on the client, makes a
       showing of good cause, and the Court consents to the
       withdrawal on whatever terms the Court chooses to
       impose.
LR 83.6. The Model Rules of Professional Conduct suggest that the

client must be given reasonable warning that the lawyer will

withdraw if obligations are not fulfilled. Brandon, 560 F. 3d at

538 (citing Model Rules of Prof’l Conduct r. 1.16(b)(Am. Bar Ass’n

2000)). Attorneys may forfeit the opportunity to withdraw “when

they engage in strategically timed” tactics while deadlines are

pending and with no notice to the client. Id.


       Williams’ attorneys have provided no indication that they

gave her notice of their intention to withdraw due to her lack of

response. In the last letter they sent her on August 23, 2019, [DE

23-1   at   2,   PageID   #536],   counsel   only   explained   that   her

cooperation was necessary and asked that she respond immediately.

Pursuant to LR 83.6 and the Model Rules of Professional Conduct,

this Court denies counsel of record’s motion to w ithdraw.

C.     Midland’s Motion for Summary Judgment


       By failing to timely respond to Defendant Midland’s motion

for summary judgment, Williams waives opposition to the motion.

See Humphrey v. U.S. Att’y Gens. Office, 29 F. App’x 328, 331 (6th

Cir. 2008); Resnick v. Patton, 258 F. App’x 789, 790-91 n.1 (6th

Cir. 1989); Walker v. Jones, No. 09-cv-393-GFVT, 2010 WL 1838969,

at *1 (E.D. Ky. May 5, 2010). Williams’ lack of response is grounds

                                     5
for this Court to grant the motion under local rules.      See LR

7.1(c).


     Midland moved under Fed. R. Civ. P. 56 for summary judgment

on all of Williams’ claims. [DE 17]. Williams claimed that Midland

(1) misrepresented the amount of the judgment to credit reporting

agencies, (2) that it continued to report a balance on the account

after the judgment, (3) that it misrepresented the status of the

debt after the judgment, and that (4) it attempted to collect

additional fees from Williams. [DE 1 at 5, PageID #5].


     Midland addressed each of these arguments in its motion.

First, Midland explains that a $15 garnishment fee was added to

the debt and reported according to industry guidelines. [DE 17-1

at 4, PageID #89]. Next, Midland explains that the debt collection

statutes at issue in this matter do not require debts on which a

creditor has obtained judgment to be omitted from a credit report.

[Id. at 9, PageID #94]. Midland’s contractual right to credit

report Williams’ debt did not disappear when the judgment was

entered, and, Midland points out, it would be inaccurate for

Midland to credit report that Williams owed nothing. Id. at 13,

PageID #98]. Finally, Midland explains its choice to report the

account as “open” under the guidelines it is required to follow.

[Id. at 18, PageID #103]. For these reasons, Midland claims there




                                6
is no genuine issue of material fact and it is entitled to judgment

as a matter of law. [Id. at 24, PageID #109].


     Williams has not responded to Midland’s motion, even after

she was granted an extension to do so. As such, Williams has waived

any objection to Midland’s argument. Humphrey, 29 F. App’x at 331.

Thus, the Court having reviewed the motion and being otherwise

sufficiently advised,


     IT IS ORDERED as follows:


     (1)    Plaintiff Paula Williams’ motion to dismiss is DENIED;

     (2)    Counsel for Plaintiff Paula Williams’ motion to withdraw

is DENIED;

     (3)     Defendants   Midland   Funding,      LLC   and   Midland   Credit

Management, Inc.’s motion for summary judgment [DE 17] is hereby

GRANTED;

     (4)     Claims against Defendants Midland Funding, LLC, and

Midland    Credit   Management,     Inc.,   are    hereby     DISMISSED   WITH

PREJUDICE; and

     (5)    Defendants Midland Funding, LLC, and Midland Credit

Management, Inc., are hereby DISMISSED as parties to this action.


     This the 4th day of September, 2019.




                                      7
